 

Exhibit 10.4

 

AMENDED AND RESTATED XTANT MEDICAL EQUITY INCENTIVE PLAN

 

AMENDED AND RESTATED RESTRICTED STOCK AGREEMENT

 

This Agreement between Xtant Medical Holdings, Inc. (the “Company”) and
________________ (the “Participant”) shall be effective as of the date of grant.
The Company and Participant agree as follows:

 

1. Grant of Restricted Stock. Participant is hereby granted Restricted Stock of
the Company pursuant to the Amended and Restated Xtant Medical Equity Incentive
Plan (the "Plan"). This Agreement is subject to and shall be construed in
accordance with the terms and conditions of the Plan, as now or hereinafter in
effect. Any terms which are used in this Agreement without being defined and
which are defined in the Plan shall have the meaning specified in the Plan.

 

2. Date of Grant. The date of the grant of the Restricted Stock is
______________.

 

3. Number and Price of Shares. The number of Shares of Restricted Stock granted
is _________. The Fair Market Value per Share on date of grant is $____.

 

4. Vesting. The Restricted Stock granted hereby shall become fully vested on
___________.

 

In order to be vested in Shares of Restricted Stock in accordance with the
schedule, the Participant must have been continuously serving as _____________
from the Date of Grant until the vesting date.

 

Acceleration of Exercisability. Upon a Change in Control of the Company, all
Restricted Shares under this Agreement shall immediately be 100% vested without
regard to the vesting restrictions contained in this Restricted Stock Agreement.

 

5. Legends. Certificates representing vested Shares may contain such legends and
transfer restrictions as the Company shall deem reasonably necessary or
desirable, including, without limitation, legends restricting transfer of the
Stock until there has been compliance with federal and state securities laws.

 

6. Receipt of Plan. By entering into this Agreement, Participant acknowledges
(i) that he or she has received and read a copy of the Plan and (ii) that this
Agreement is subject to and shall be construed in accordance with the terms and
conditions of the Plan, as now or hereinafter in effect. By entering into this
Agreement, Participant further acknowledges that all grants under the Plan are
determined by the Committee in its sole discretion and that nothing contained in
the Plan or in any grant under the Plan shall confer a right or entitlement to
receive any further grants in the future.

 

Restricted Stock Agreement with _____1

 

 

IN WITNESS WHEREOF, the Company, by a duly authorized officer of the Company,
and Participant have executed this Agreement, effective as of the date of grant.

 

  XTANT MEDICAL HOLDINGS, INC.         By:           Title:           Date:    
    PARTICIPANT         By:           Date:           Address:        

 

Restricted Stock Agreement with _____2

 